Matter of Gonzalez v Borbon (2014 NY Slip Op 06976)
Matter of Gonzalez v Borbon
2014 NY Slip Op 06976
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2013-06185
 (Docket No. V-4090-12)

[*1]In the Matter of Miriam Gonzalez, appellant, 
vStephanie Borbon, et al., respondents.
Glenn Gucciardo, Northport, N.Y., for appellant.
Arza Feldman, Uniondale, N.Y. (Steven A. Feldman of counsel), for respondent Stephanie Borbon.
Robert C. Mitchell, Riverhead, N.Y. (John B. Belmonte of counsel), attorney for the child.
DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6 and Domestic Relations Law § 72 for grandparent visitation, the paternal grandmother appeals from an order of the Family Court, Suffolk County (Kelly, J.), dated May 7, 2013, which, after a hearing, denied her petition for visitation with the subject child.
ORDERED that the order is affirmed, with costs.
A court determining a petition for grandparent visitation must undertake a two-part inquiry. First, it must determine whether the grandparent has standing to petition for visitation rights (see Domestic Relations Law § 72[1]; Matter of E.S. v. P.D., 8 NY3d 150, 157; Matter of Waverly v Gibson, 79 AD3d 897, 898-899). If the grandparent establishes standing, the court must then determine whether visitation is in the best interests of the subject child (see Matter of Steinhauser v Haas, 40 AD3d 863, 864). In making this second determination, "courts should not lightly intrude on the family relationship against a fit parent's wishes" (Matter of E.S. v P.D., 8 NY3d at 157). Indeed, it is strongly presumed that a fit parent's decisions are in the child's best interests (see id.). Inasmuch as the Family Court's ultimate determination depends in large part on its assessment of the witnesses, that determination should not be set aside if it is supported by a sound and substantial basis in the record (see Matter of Steinhauser v Haas, 40 AD3d at 864).
Contrary to the grandmother's contentions, there is a sound and substantial basis in the record establishing that visitation with her at this time is not in the subject child's best interests (see Matter of Pinsky v Botnick, 105 AD3d 852, 855; Matter of Quinn v Heffler, 102 AD3d 876).
Further, under the circumstances of this case, it was not an improvident exercise of discretion to decline the grandmother's request to conduct an in camera interview of the subject child (see Matter of Arroyo v Agosta, 112 AD3d 920; Jean v Jean, 59 AD3d 599, 600; Matter of Thompson v Yu-Thompson, 41 AD3d 487, 488).
RIVERA, J.P., DICKERSON, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court